UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-K (Mark One) þANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010; OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No.:1-32158 GEOGLOBAL RESOURCES INC. (Exact name of registrant as specified in its charter) Delaware 33-0464753 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Suite 200, 625 – 4 Avenue SW,Calgary, Alberta, CanadaT2P 0K2 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:+1 (403) 777-9250 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $.001 per share NYSE Amex Securities registered pursuant to Section 12(g) of the Act: None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act ¨ Yesþ No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act ¨ Yesþ No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes¨ No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer þ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨Yesþ No The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of June 30, 2010, the last business day of the registrant’s most recently completed second fiscal quarter was $42,057,494. The number of shares outstanding of the registrant’s common stock as of March 30, 2011 was 82,746,933. DOCUMENTS INCORPORATED BY REFERENCE None Table of Contents Page Part I Item 1. Business 3 Item 1A. Risk Factors 18 Item 1B. Unresolved Staff Comments 25 Item 2. Properties 25 Item 3. Legal Proceedings 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 26 Item 6. Selected Financial Data 27 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 27 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 37 Item 8. Financial Statements and Supplementary Data 38 Item 9. Changes In and Disagreements With Accountants On Accounting and Financial Disclosure 38 Item 9A. Controls and Procedures 38 Item 9B. Other Information 39 Part III Item 10. Directors, Executive Officers and Corporate Governance 39 Item 11. Executive Compensation 44 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 49 Item 13. Certain Relationships and Related Transactions, and Director Independence 51 Item 14. Principal Accountant Fees and Services 52 PART IV Item 15. Exhibits and Financial Statement Schedules 52 Available Information The Company maintains a website at www.geoglobal.com, on which we make available, free of charge, all of the Company’s filings with the Security and Exchange Commission (“SEC” or “Commission”); including Forms 3, 4 and 5 filed with respect to our equity securities under Section16(a)of the Securities Act of 1934.These filings are available as soon as reasonably practicable after we electronically file such material with, or furnish it to the SEC. Page 2 TOC PART I Item 1.Business Glossary of Certain Defined Terms: All dollar amounts are stated in United States dollars All meterage of drilled wells are measured depths unless otherwise stated MBbls– thousand barrels MMcf– million cubic feet GSPC – means Gujarat State Petroleum Corporation Limited of India OIL– means Oil India Limited of India ONGC– means Oil & Natural Gas Corporation Limited of India PSC– means Production Sharing Contract NELP– means New Exploration Licensing Policy Our Oil and Gas Activities The Company is engaged in the pursuit of petroleum and natural gas through exploration and development in India, Israel and Colombia.Since inception, our efforts have primarily been devoted to the pursuit of PSCs with GSPC, OIL and the Government of India.At December 31, 2010, we have not yet achieved our planned principal operations and are considered to be a development stage enterprise.We initiated these activities in 2003.The recoverability of the costs we have incurred to date is uncertain and dependent upon achieving commercial production and sale of hydrocarbons, our ability to obtain sufficient financing to fulfill our obligations under the production sharing or other contracts we are a party to with respect to oil and natural gas exploration and development activities in India, Israel and Colombia and upon future profitable operations.At present, our activities are being undertaken in four geological basins located offshore and onshore in India, one geological basin located offshore in Israel and one geological basin located onshore in Colombia where reserves of oil or natural gas are believed by our management to exist. The exploration rights pursuant to PSCs we have entered into with the Government of India are located in the following areas: · The Krishna Godavari Basin offshore and onshore in the State of Andhra Pradesh in south eastern India; · The Cambay Basin onshore in the State of Gujarat in western India; · The Deccan Syneclise Basin onshore in the State of Maharashtra in west central India; and · The Bikaner-Nagaur Basin onshore in the State of Rajasthan in north western India. As of March 30, 2011 we have entered into PSCs with respect to ten exploration blocks as follows: · KG-OSN-2001/3 (KG Offshore Block) - This was our first agreement entered into in February 2003 under NELP-III, which grants exploration rights in an area offshore in south eastern India in the Krishna Godavari Basin in the State of Andhra Pradesh.GSPC is the operator of this block and holds an 80% participating interest.We have a 10% participating interest (net 5% carried interest) under this agreement and Jubilant Offshore Drilling Pvt. Ltd. holds a 10% participating interest. · CB-ONN-2002/2 (Mehsana Block) - We entered into this agreement in February 2004 under NELP-IV, which grants exploration rights in an area onshore in the Cambay Basin in the State of Gujarat in western India.Jubilant Offshore Drilling Pvt. Ltd. is the operator of this block and we have a 10% participating interest under this agreement. · CB-ONN-2002/3 (Sanand/Miroli Block) - We entered into this agreement in February 2004 under NELP-IV, which grants exploration rights in an area onshore in the Cambay Basin in the State of Gujarat in western India.GSPC is the operator of this block and we have a 10% participating interest under this agreement. · CB-ON/2 (Tarapur Block) - Pursuant to an agreement entered into in April 2005, we purchased from GSPC a 20% participating interest in an agreement granting exploration rights granted under the pre-NELP rounds to an onshore exploration block in the Cambay Basin in the State of Gujarat in western India.ONGC has the right to participate in the development of any commercial discovery on the Tarapur Block by acquiring a 30% participating interest as provided under the PSC.GSPC is the operator of this block. · CB-ONN-2003/2 (Ankleshwar Block) - We entered into this agreement in September 2005 under NELP-V, which grants exploration rights in an area onshore in the Cambay Basin in the State of Gujarat in western India.GSPC is the operator of this block and we have a 10% participating interest under this agreement. · DS-ONN-2003/1 (DS 03 Block) - We entered into this agreement in September 2005 under NELP-V, which grants exploration rights in an area onshore in the Deccan Syneclise Basin located in the northern portion of the State of Maharashtra in west-central India.We are the operator of this block and have a 100% participating interest under this agreement. · KG-ONN-2004/1 (KG Onshore Block) - We entered into this agreement in March 2007 under NELP-VI, which grants exploration rights in an area onshore in the Krishna Godavari Basin in the State of Andhra Pradesh adjacent to our KG Offshore Block in south eastern India.OIL is the operator of this block and we currently have a 10% participating interest under this agreement with an option to increase our participating interest to 25%. Page 3 TOC · RJ-ONN-2004/2 (RJ Block 20) - We entered into this agreement in March 2007 under NELP-VI, which grants exploration rights in an area onshore innorth-west India in the Bikaner-Nagaur Basin in the State of Rajasthan.OIL is the operator of this block and we have a 25% participating interest under this agreement. · RJ-ONN-2004/3 (RJ Block 21) - We entered into this agreement in March 2007 under NELP-VI, which grants exploration rights in an area onshore innorth-west India in the Bikaner-Nagaur Basin in the State of Rajasthan.OIL is the operator of this block and we have a 25% participating interest under this agreement. · DS-ONN-2004/1 (DS 04 Block) - We entered into this agreement in March 2007 under NELP-VI, which grants exploration rights in an area onshore in the Deccan Syneclise Basin located in the northern portion of the State of Maharashtra in west-central India.We are the operator of this block and have a 100% participating interest under this agreement. The exploration rights pursuant to licenses we have been granted in Israel are located in the following areas: · 347/Sara License – We entered into a Joint Operating Agreement on October 6, 2010 which grants exploration rights in an area of the Levantine Basin located approximately 35 miles off the coast of Israel in approximately 1,350 meters of water depth.We are the operator of this license and currently have a 5% participating interest under this agreement. · 348/Myra License – We entered into a Joint Operating Agreement on October 6, 2010 which grants exploration rights in an area of the Levantine Basin located approximately 52 miles off the coast of Israel in approximately 1,450 meters of water depth.We are the operator of this license and currently have a 5% participating interest under this agreement. · 388/Samuel License – We were awarded an interest in June 2010 from the Israel Petroleum Commissioner which grants exploration rights in an area of the Levantine Basin located in shallow water of 140 meters or less off the coast of Israel.Adira Geo Global is the operator of the license and we hold an effective 45% interest in this license. The exploration rights pursuant to licenses we have been granted in Colombia are located in the following areas: · Putumayo 6 License - We have entered into a Memorandum of Understanding (MOU) which grants us a 10% carried interest in exploration rights in the Putumayo Basin onshore in southwest Colombia. · Putumayo 7 License - We have entered into a Memorandum of Understanding (MOU) which grants us a 10% carried interest in exploration rights in the Putumayo Basin onshore in southwest Colombia. All of the exploration activities in which we are a participant should be considered highly speculative. Unless the context should otherwise require, references to “we,” “us” and “our” in this annual report refer to GeoGlobal Resources Inc. and our wholly-owned consolidated subsidiaries.GeoGlobal Resources (Barbados) Inc. is our wholly-owned subsidiary incorporated under the Companies Act of Barbados that is the contracting party under our four PSCs covering four blocks in the Cambay Basin, our two PSCs covering two blocks in the Deccan Syneclise Basin, our two PSCs covering two blocks in the Bikaner-Nagaur Basin and our PSC covering the KG Onshore Block in the Krishna Godavari Basin.GeoGlobal Resources (India) Inc. is our wholly-owned subsidiary continued under the Companies Act of Barbados that is the contracting party under our PSC covering our one KG Offshore Block in the Krishna Godavari Basin and the Sara, Myra and Samuel licenses in the Levantine Basin in Israel. Our Production Sharing Contracts in India Our Krishna Godavari Basin Agreements KG Offshore Block PSC Completion of Minimum Work Program We, together with our joint venture partners GSPC and Jubilant Offshore Drilling Pvt. Ltd., are parties to a PSC dated February 4, 2003 which grants to the three parties the right to conduct exploratory drilling activities in the offshore waters of the Krishna Godavari Basin.The PSC covers an area of approximately 1,850 square kilometers (457,145 acres) and was awarded under the third NELP round.We have a net 5% carried interest in this exploration block.Under the original terms, this PSC was for a term of up to 6.5 years commencing March 12, 2003 with three exploration phases and a prescribed minimum work program.In June 2007, the Government of India issued two new policy guidelines which, among other things, permitted the substitution of additional meterage drilled in deeper wells against the total meterage of the wells committed as part of the minimum work program.GSPC, on behalf of the contracting parties, exercised these rights.By September 30, 2008, the consortium completed the minimum work program for all Phases on this block under the terms of the PSC as entered into. Declaration of Commerciality The PSC sets forth procedures whereby the operator can obtain the review of the Management Committee under the PSC as to whether a discovery on the exploration block should be declared a Commercial Discovery under the PSC.GSPC, as operator on behalf of the consortium submitted to the Management Committee approval, the proposal for a Declaration of Commerciality on the KG#8 and KG#15 discoveries (referred to as the Deen Dayal West Structure) under the terms of the PSC. Page 4 TOC Field Development Plan Approval With the completion of a review by the Management Committee of a proposal for Declaration of Commerciality of the Deen Dayal West Structure, on June 18, 2009, GSPC submitted the Deen Dayal West field development plan in accordance with the provisions of the PSC to the Management Committee for approval.On November 11, 2009, the Field Development Plan was approved as follows: · Includes fifteen wells; four existing wells (KG#8, KG#15, KG#17 and KG#28) and eleven new development wells including three slant wells and eight multilateral wells to be drilled. · Production facilities to include: o Two offshore platforms (one well head and one central processing); o 20 kilometer long pipeline of 24 inch diameter up to landfall point; and o One onshore gas terminal to include a gas sweetening unit, gas dehydration unit, dew point depression unit, condensate stabilization unit, sulphur recovery unit and a captive power unit. · Delivery point for gas will be the outlet flange of a delivery facility located at the onshore terminal at Mallavaram Village, near Yanam, Kakinada in Andhra Pradesh. · First gas production to commence December 2011 (subsequent to approval, amended to April 2013 or later). · GSPC as operator will apply for a 17 square kilometer mineral lease to cover this area. GSPC estimated in the Field Development Plan that on a preliminary basis the gross costs for the production facilities will be approximately US$941 million and US$860 million for future development drilling costs. Carried Interest Agreement On August 27, 2002 we entered into a Carried Interest Agreement with GSPC granting us a 10% carried interest in the KG Offshore Block.The Carried Interest Agreement provides that GSPC is responsible for our entire share of any and all costs incurred during the Exploration Phase prior to the date of initial commercial production. Under the terms of the Carried Interest Agreement, all of our proportionate share of capital costs for exploration and development activities, including the share of Roy Group (Mauritius) Inc., a related party (see “Item 1 – Business – Our Production Sharing Contracts in India – Our Krishna Godavari Basin Agreements – KG Offshore Block PSC - Participating Interest Agreement”), will be recovered by GSPC without interest over the projected production life or ten years, whichever is less, from oil and natural gas produced on the exploration block.We are not entitled to any share of production until GSPC has recovered our share of the costs and expenses that were paid by GSPC on behalf of us and Roy Group (Mauritius) Inc. Our net 5% carried interest in the KG Offshore Block reflects our agreement to prospectively assign half of the original 10% interest under the PSC to Roy Group (Mauritius) Inc. pursuant to a Participating Interest Agreement we entered into on March 27, 2003, which assignment is subject to Government of India consent which has not yet been approved.Absent such consent, the assignment will not occur and we are to provide Roy Group (Mauritius) Inc. with an economic benefit equivalent to the interest to be assigned.At March 30, 2011, we have not obtained the consent of the Government of India to this assignment. Carried Interest Agreement Dispute GSPC has advised us that it is seeking from us payment of our pro rata portion of the amount by which the sums expended by GSPC under all phases for the minimum work program as set forth in the PSC for the KG Offshore Block in carrying out exploration activities on the block exceeds the amount that GSPC deems to be our pro rata portion of a financial commitment under all phases included in the parties’ joint bid for the award of the KG Offshore Block by the Government of India. GSPC contends that this excess amount is not within the terms of the Carried Interest Agreement and that we are required to pay 10% of the exploration expenses over and above gross costs of $109.7 million (10% being $10.97 million) (including the net 5% interest of Roy Group (Mauritius) Inc.) plus interest. GSPC advised us on November 5, 2008 that the minimum work program for the KG Offshore Block had been completed in September 2008.Further, GSPC elected to undertake an additional work program over and above the minimum work program as either Joint Operations or as Exclusive Operations under the terms of the PSC and advised us that we must elect whether to participate in these additional exploration activities as a Joint Operation or alternatively, GSPC would conduct these drilling activities as Exclusive Operations, as defined in the PSC. On November 13, 2008 we advised GSPC that we exercised our right to participate in the drilling operations proposed in the November 5, 2008 GSPC letter as a Joint Operation under the terms of the PSC and Joint Operating Agreement and pursuant to the terms of our Carried Interest Agreement with GSPC.As such, we claim that we are carried for 100% of our entire share of any and all costs during the additional exploration phase prior to the start of initial commercial production and that the Carried Interest Agreement extends through the exploration period of the PSC. In August 2010 GSPC advised us that it is of the view that the technical and other advice provided by us in the preparation of the parties’ original bid document submitted to the Government of India in 2002 under NELP-III has proven to be incorrect causing GSPC’s costs in the project to exceed its estimate.GSPC asserts that by reason of the foregoing the Carried Interest Agreement between the parties is void and consequently the PSC to which the Government of India is party and the Joint Operating Agreement are also void. Page 5 TOC We have advised GSPC that under the terms of the Carried Interest Agreement (the terms of which are also incorporated into the PSC and the Joint Operating Agreement), it has no right to such payment under the Carried Interest Agreement.We have advised GSPC that we have fulfilled our obligations under the Carried Interest Agreement to provide extensive technical assistance without any further remuneration other than the carried interest, all in accordance with the terms of the Carried Interest Agreement.In furtherance of our position, we have obtained the opinion of prominent Indian legal counsel who has advised us that, among other things, under the terms of the agreements between the parties, and in particular the Carried Interest Agreement, we are not liable to pay any amount to GSPC for either costs and expenses incurred or otherwise before reaching the stage of commercial production. We dispute these positions of GSPC and the conclusions reached by GSPC and continue to state that we hold a gross 10% interest in the KG Offshore Block (including the 5% interest of Roy Group (Mauritius) Inc.).In a KG Offshore Block Management Committee meeting held in October, 2010, the Management Committee (of which the Government of India is a member) advised GSPC to resolve these issues with us at the earliest and requested GSPC to maintain status quo until the issues are resolved. Based upon the audited accounts of the joint venture for the KG Offshore Block the total costs incurred to March 31, 2010 amounted to $1.447 billion (10% being $144.7 million of which 50% is for the account of Roy Group (Mauritius) Inc.).Further, based upon the budget for the fiscal year April 1, 2010 to March 31, 2011, total costs projected were $601 million with approximately $446 million spent by December 31, 2010 (10% being $60.1 million and $44.6 million respectively).Therefore, we estimate that the amount of GSPC’s claim as of December 31, 2010 to be approximately $189 million plus interest of which 50% is for the account of Roy Group (Mauritius) Inc.We dispute this assertion of GSPC. We intend to vigorously protect our contractual rights in accordance with the dispute resolution process under the Carried Interest Agreement, the PSC and the Joint Operating Agreement as may be appropriate.In September 2007, we commenced discussions with GSPC in an effort to reach an amicable resolution.A number of draft settlement proposals have been put forward by us to GSPC seeking to settle this dispute amicably.Subsequent to the October 2010 Management Committee meeting we have again met with senior management of GSPC to continue our effort to reach an amicable resolution.However, no settlement agreement has been reached as of March 30, 2011 and there can be no assurance that this matter will be settled amicably. Participating Interest Agreement On March 27, 2003 prior to our acquisition of all of its outstanding capital stock, GeoGlobal Resources (India) Inc. entered into a Participating Interest Agreement with Roy Group (Mauritius) Inc.Pursuant to this agreement, GeoGlobal Resources (India) Inc. assigned and currently holds in trust for Roy Group (Mauritius) Inc. 50% of the benefits and obligations of the PSC covering the KG Offshore Block and the Carried Interest Agreement.GeoGlobal Resources (India) Inc. effectively retains a net 5% participating interest in the KG Offshore Block and a net 5% carried interest in the Carried Interest Agreement.Under the terms of the Participating Interest Agreement, until the Government of India consents to the assignment to Roy Group (Mauritius) Inc., we retain the exclusive right to deal with the other parties to the KG Offshore Block and the Carried Interest Agreement and are entitled to make all decisions regarding the interest assigned to Roy Group (Mauritius) Inc.Roy Group (Mauritius) Inc. has agreed to be bound by and be responsible for the actions taken by, obligations undertaken and costs incurred by us in regard to Roy Group (Mauritius) Inc.’s interest and to be liable to us for its share of all costs, interests, liabilities and obligations arising out of or relating to the Roy Group (Mauritius) Inc. interest.Roy Group (Mauritius) Inc. has agreed to indemnify us against any and all costs, expenses, losses, damages or liabilities incurred by reason of Roy Group (Mauritius) Inc.’s failure to pay the same.Subject to obtaining Government of India consent to the assignment, Roy Group (Mauritius) Inc. is entitled to all income, receipts, credits, reimbursements, monies receivable, rebates and other benefits in respect of its 5% interest which relate to the KG Offshore Block. We have a right of set-off against sums owing to us by Roy Group (Mauritius) Inc.In the event that the Government of India consent is delayed or denied, resulting in either Roy Group (Mauritius) Inc. or us being denied an economic benefit either would have realized under the Participating Interest Agreement, the parties agreed to amend the agreement or take other reasonable steps to assure that an equitable result is achieved consistent with the parties’ intentions contained in the Participating Interest Agreement.As a consequence of this transaction we report our holdings under the KG Offshore Block and the Carried Interest Agreement as a net 5% participating interest.Inasmuch as the assignment of the 5% interest to Roy Group (Mauritius) Inc. occurred prior to our acquisition of GeoGlobal Resources (India) Inc. and we were not a party to that assignment, we received no consideration for the assignment. KG Onshore Block PSC We, together with our joint venture partner OIL, are parties to a PSC dated March 2, 2007 awarded under NELP-VI.The PSC covers an area of approximately 549 square kilometers (135,660 acres) onshore in the Krishna Godavari Basin and is located directly adjacent to and south-west of our KG Offshore Block.The two exploration phases for this PSC are for a term of up to 7.0 years commencing February 18, 2008.The Phase I covers a period of 4.0 years of which the minimum work program consists of reprocessing 564 line kilometers of 2D seismic data, conducting a gravity and magnetic and geochemical survey, as well as a seismic acquisition program consisting of 548 square kilometers of 3D seismic data.This Phase I minimum work program further consists of drilling twelve exploration wells to various depths between 2,000 and 5,000 meters.If the parties elect to enter Phase II which covers a period of 3.0 years, a minimum work program applies to drill one exploration well to a depth of 4,600 meters. Page 6 TOC We currently hold a 10% participating interest in this exploration block, while OIL, as operator, holds the remaining 90% participating interestOn June 29, 2010 we agreed with OIL to increase our participating interest on the KG Onshore Block to 20%, such increase being subject to Government of India approval.Upon such approval we will hold a 20% participating interest in the KG Onshore Block and will become responsible to pay our 20% share of the costs of exploration activities on the block. Our Cambay Basin Agreements Tarapur Block Agreement Pursuant to an agreement entered into with GSPC in April, 2005 we purchased a 20% participating interest in the onshore Tarapur Block in the Cambay Basin. GSPC as operator owns the remaining 80% participating interest. ONGC has the right under the PSC to participate in the development of any commercial discovery on the Tarapur Block by acquiring a 30% participating interest exercisable under the PSC which expired on November 22, 2007. ONGC exercised this right with respect to a western portion of the Block referred to as the Tarapur 1 Discovery Area. The effect of the ONGC exercise is a reduction in the participating interests of GSPC and us in the Tarapur 1 Discovery Area to 56% and 14% respectively. As to the remaining areas of the Tarapur Block, based on current negotiations between GSPC and ONGC, we expect that the latter will be granted a right to a 10% participation in all future wells drilled on the remaining areas of the Tarapur Block during extensions of the exploration period of the PSC. This would result in the reduction of the participating interests of GSPC and us on these remaining areas to 62% and 18% respectively. After our relinquishment of 25% (approximately 407 square kilometers) of the exploration block to the Government of India, the block now includes approximately 1,213 square kilometers. At the expiration of the exploration period of the PSC on November 22, 2007, GSPC submitted an application to the Government of India for an extension of the PSC for an additional twelve months to November 22, 2008 which was granted. During this extension period, the consortium drilled an additional eleven exploratory wells. GSPC as operator submitted a further application on February 19, 2009 for an additional extension of the exploration phasefor eighteen months to May 22, 2010. On November 11, 2010, GSPC as operator submitted a further application for this additional eighteen month extension of the exploratory phase.This additional extension was submitted to enable a further exploration program of drilling five exploratory wells and the acquisition of 330 square kilometers of 3D seismic in a section of the block to the east of the Tarapur 1 Discovery Area which we refer to as Tarapur East. Approval from the Government of India for this additional extension is pending. Sanand/Miroli Block PSC On February 6, 2004, we, together with our joint venture partners GSPC, Jubilant Offshore Drilling Pvt. Ltd. and Prize Petroleum Company Limited signed a PSC with respect to the onshore Sanand/Miroli Block.We hold a 10% participating interest; GSPC as operator holds a 55% participating interest; Jubilant Offshore Drilling Pvt. Ltd. holds a 20% participating interest; and the remaining 15% is held by Prize Petroleum Company Limited.The PSC provides that the exploration activities are to be conducted in three phases commencing July 29, 2004 with the first phase covering a period of 2.5 years, the second phase covering 2.0 years and the last phase covering 1.5 years, for a maximum duration of 6.0 years.All three phases were completed as of July 27, 2010 and as such, pursuant to the terms of the PSC, the contractor shall retain only Development and Discovery areas and must relinquish the remainder to the Government of India.It has been agreed that we, together with our joint venture partners, shall retain the discovery areas of approximately 39.8 square kilometers (9,835 acres) in the form of three geometrical shapes; two in Sanand and one in Miroli, subject to Government of India approval. During the three exploration phases on the Sanand/Miroli Block, the parties acquired 200 square kilometers of 3D seismic data, reprocessed 1,000 line kilometers of 2D seismic data, conducted a geochemical survey and drilled seventeen exploratory wells between 1,500 to 3,000 meters, thereby completing all phases of the minimum work program. Ankleshwar Block PSC On September 23, 2005, we, together with our joint venture participants GSPC, Jubilant Offshore Drilling Pvt. Ltd. and GAIL (India) Ltd. signed a PSC with respect to the onshore Ankleshwar Block.We hold a 10% participating interest; GSPC as operator holds a 50% participating interest; Jubilant Offshore Drilling Pvt. Ltd. holds a 20% participating interest; and the remaining 20% is held by GAIL (India) Ltd.The PSC provides that the exploration activities are to be conducted in three phases commencing April 1, 2006 with the first phase covering 3.0 years, the second phase covering 3.0 years and the last phase covering 1.0 year, for a maximum duration of 7.0 years. The minimum work program under Phase I is to acquire, process and interpret 448 square kilometers of 3D seismic data and reprocess 650 line kilometers of 2D seismic data.Fourteen exploratory wells are to be drilled between 1,500 to 2,500 meters.All commitments under the Phase I minimum work program have been met and the parties have elected not to proceed to the second phase but rather to appraise and develop the existing discoveries. After relinquishment of the exploration block to the Government of India as required by the terms of the PSC, the block now includes approximately 172 square kilometers (42,502 acres) for future appraisal and development activities, subject to Government of India approval. Page 7 TOC Mehsana Block PSC On February 6, 2004, we, together with our joint venture partners GSPC and Jubilant Offshore Drilling Pvt. Ltd. signed a PSC with respect to the onshore Mehsana Block.We hold a 10% participating interest; GSPC holds a 60% participating interest; and Jubilant Offshore Drilling Pvt. Ltd. as operator holds the remaining 30%.The PSC provides that exploration activities are to be conducted in three phases commencing May 21, 2004 with the first phase covering 2.5 years, the second phase covering 2.0 years and the last phase covering 1.5 years, for a maximum duration of 6.0 years. During the first exploration phase on this exploration block, the parties were to acquire 75 square kilometers of 3D seismic data, reprocess 650 line kilometers of 2D seismic data, conduct a geochemical survey and drill seven exploratory wells between 1,000 to 2,200 meters, all of which has been completed.The consortium also relinquished 25% of the Mehsana Block as required pursuant to the terms of the PSC guidelines leaving an area of approximately 93 square kilometers (22,981 acres) of the original 125 square kilometers. The consortium has elected not to proceed into Phase II on this block but rather requested on August 28, 2008 a six month extension to Phase I in order to complete a testing and stimulation program on existing wells and to complete the appraisal of the block.On February 8, 2010 the Directorate General of Hydrocarbons approved the extension of Phase I until July 13, 2010. Our Deccan Syneclise Basin Agreements DS 03 Block PSC On September 23, 2005 we signed a PSC with respect to the onshore DS 03 Block.We hold a 100% participating interest in this block and are the operator.The PSC provides that exploration activities are to be conducted in three phases commencing September 4, 2006 with the first phase covering 3.0 years, the second phase covering 2.0 years and the third phase covering 2.0 years, for a maximum duration of 7.0 years. During 2010, we elected to proceed to Phase II, whereupon we relinquished 25% (approximately 789 square kilometers) of the exploration block to the Government of India as required by the terms of the PSC, leaving approximately 2,366 square kilometers (584,651 acres). The minimum work program under the first phase called for a gravity magnetic and geochemical survey, which has since been completed.In addition we are to acquire an aero magnetic survey of 12,000 line kilometers which has been combined with the Phase II commitments.Under the minimum work program for Phase II we are to acquire 500 line kilometers of 2D seismic data and drill one exploration well.Further, if we elect to proceed to the third phase, we are to acquire 250 square kilometers of 3D seismic data and drill two exploratory wells. DS 04 Block PSC On March 2, 2007 we signed a PSC with respect to the onshore DS 04 Block.The PSC covers an area of approximately 2,649 square kilometers (654,582 acres).We hold a 100% participating interest in this block and are the operator.The PSC provides that exploration activities are to be conducted in two phases commencing June 7, 2007 with the first phase covering 5.0 years and the second phase covering 3.0 years, for a maximum duration of 8.0 years. The Phase I mandatory and minimum work program consists of conducting a gravity and magnetic and geochemical survey, as well as a seismic acquisition program consisting of 535 line kilometers of 2D seismic data.We are further committed to drill ten core holes to a depth of approximately 500 meters.If we elect to proceed to Phase II, the minimum work program consists of a seismic acquisition program consisting of 500 line kilometers of 2D seismic data and 200 square kilometers of 3D seismic data and the drilling of one exploratory well to a depth of 2,000 meters. Our Bikaner-Nagaur Basin Agreements RJ Block 20 PSC On March 2, 2007 we, together with our joint venture partner OIL signed a PSC with respect to the onshore RJ Block 20.The PSC covers an area of approximately 2,196 square kilometers (542,643 acres).We hold a 25% participating interest in this block with OIL as operator holding the remaining 75%.The PSC provides that exploration activities are to be conducted in two phases commencing January 21, 2008 with the first phase covering 4.0 years and the second phase covering 3.0 years, for a maximum duration of 7.0 years. The Phase I mandatory and minimum work program is to reprocess 463 line kilometers of 2D seismic data; conduct a gravity, magnetic and geochemical survey; acquire, process and interpret 820 line kilometers of 2D seismic data; acquire 700 square kilometers of 3D seismic data; and drill a total of twelve exploratory wells between 2,000 and 2,500 meters.The Phase II minimum work program, if we elect to continue into Phase II, is to drill one well to 2,500 meters. RJ Block 21 PSC On March 2, 2007 we, together with our joint venture partners OIL and Hindustan Petroleum Corporation Limited signed a PSC with respect to the onshore RJ Block 21.The PSC covers an area of approximately 1,330 square kilometers (328,650 acres).We hold a 25% participating interest in this block; OIL as operator holds a 60% participating interest and; Hindustan Petroleum Corporation Limited holds the remaining 15%.The PSC provides that exploration activities are to be conducted in two phases commencing January 21, 2008 with the first phase covering 4.0 years and the second phase covering 3.0 years, for a maximum duration of 7.0 years. Page 8 TOC The Phase I mandatory and minimum work program is to reprocess 463 line kilometers of 2D seismic data; conduct a gravity, magnetic and geochemical survey; acquire, process and interpret 660 line kilometers of 2D seismic data and 611 square kilometers of 3D seismic data; and drill a total of eight exploratory wells between 2,000 and 2,500 meters.The Phase II minimum work program, if we elect to continue into Phase II, is to drill one well to 2,000 meters. Certain Terms of Our PSCs General Except for the size and location of the exploration blocks and the work programs to be conducted, the PSCs contain substantially similar terms.Under the PSCs, the Government of India has granted to the parties the right to engage in oil and natural gas exploration activities on the exploration blocks for specified terms of years with each contract setting forth the exploration activities to be conducted over periods of years in two or three phases. The contracts contain restrictions on the assignment of a participating interest without the consent of the Government of India, including on a change in control of a party, subject to certain exceptions which include, among others, a party encumbering its interest subject to certain limitations. Each of the joint ventures is managed by a Management Committee representing the parties to the agreement, including the Government of India.The contracts contain various other provisions, including, among other things, obligations of the parties to maintain insurance, maintain the books and records, confidentiality, the protection of the environment, arbitration of disputes, matters relating to income taxes, royalty payments, and the valuation of hydrocarbons produced.The Indian domestic market has the first call on natural gas produced.These contracts are interpreted under the laws of India. Relinquishment on our Blocks Prior to NELP-VI Blocks Under each of these contracts, if the parties elect to continue into the second exploratory phase, the parties retain up to 75% of the original contract area, including any developed areas and areas of discoveries of hydrocarbons, and must relinquish the remainder.Similarly, if the parties elect to continue into the third exploration phase, the contracts provide that the parties retain up to 50% of the original contract area, including any developed areas and areas of discovery of hydrocarbons, and must relinquish the remainder.At the end of the final exploration phase, only developed areas and areas of discoveries are to be retained. Relinquishment on our NELP-VI Blocks Under each of these contracts, if the parties elect to continue into the second exploratory phase, the contracts provide that the parties have the option to relinquish a part of area in simple geometrical shape not less than 25% of the original contract area.At the end of the second exploration phase, the parties retain the balance which includes any developed areas and areas of discoveries. Procedure for Allocation of Costs After a Discovery The PSCs contain procedures to be followed once a discovery of hydrocarbons is determined to have been made within the exploration block and for the further development of that discovery.Following the completion of a development plan for a discovery, the parties are to apply to the relevant government entity for a lease with respect to the area to be developed with an initial term of 20 years.The Government of India and the other parties to the PSC are allocated the percentages of any remaining production, after deduction of the costs of exploration, development, and production to be recovered.The percentages allocated to the Government of India are between 20% to 40% of the production from the KG Offshore Block and Ankleshwar Block, 30% to 55% of the production from the Mehsana Block and Sanand/Miroli Block and 10% to 30% of the production from the DS 03 Block.The newly awarded blocks under NELP-VI are allocated between 91% to 9% of the production from the KG Onshore Block, the RJ Block 20 and RJ Block 21 and between 85% to 15% for the DS 04 Block.This percentage split is based upon pre-determined production levels with the balance of the production to be allocated to the other joint venture participants in proportion to their participating interests. Bank Guarantees The PSCs contain provisions whereby the joint venture participants must provide the Government of India a bank guarantee in the amount of 35% of the participant’s share of the minimum work program for a particular Phase to be undertaken during the year.The work program is presented annually to the Management Committee for approval for the period April 1 through March 31.The work programs for the year April 1, 2011 through March 31, 2012 and their related budgets have yet to be approved for our existing PSCs to which we are a party.Accordingly, our estimates as to capital expenditures for these budgeted years as well as the year ending December 31, 2011 and beyond are subject to revision when the budgets are approved. Page 9 TOC Our Licenses in Israel Our Levantine Basin Agreements Sara & Myra Licenses On June 18, 2010, the Israel Ministry of National Infrastructure approved the transfer and registration of deepwater offshore licenses known as the 348/Sara and the 347/Myra Licenses to a consortium in which we have a 5% participating interest and have been designated as Operator. The licenses each cover an area of approximately 400 square kilometers (98,842 acres).The remaining participating interest is held by a consortium that consists of Emanuelle Energy Ltd. (30.013%), Emmanuelle Energy – Gas and Oil Explorations Limited Partnership (19.161%), Modiin Energy – Limited Partnership (21.612%), I.P.C. Oil and Gas (Israel) Limited Partnership (13.609%), Israel Land Development Company Ltd. (5%), and IDB Development Corporation Ltd. (5.605%).On October 6, 2010 we entered into a Joint Operating Agreement with the other members of the consortium. The license provides that exploration activities be conducted over a three year period commencing July 14, 2008 and expiring July 13, 2011.During that period, certain milestones and commitments are to be met, subject to extension by the Ministry of National Infrastructure.With respect to each of these licenses, the milestones are as follows: Jun 1, 2010 Commence Prospect geological review Jul 15, 2010 Complete the 3D seismic survey acquisition and processing Aug 1, 2010 Complete first stage of 3D seismic survey interpretation results and submit a report Sep 15, 2010 Complete Prospect geological review and submit a report Oct 15, 2010 Complete Hydrocarbon system analysis and submit a report Dec 31, 2010 Final drilling Prospect submission including drilling plans Mar 31, 2011 Presentation of a contract with drilling contractor to perform drilling services on identified Prospect Jul 13, 2011 Commencement of drilling Samuel License On June 16, 2010, the Israel Petroleum Commissioner’s office notified a consortium of which we are a member of the award of a petroleum license to one shallow water offshore license known as the 388/Samuel License.The license covers an area of approximately 361 square kilometers (89,205 acres).We hold a 45% effective participating interest in this license comprised as follows: a 30% participating interest held by GeoGlobal Resources (India) Inc. plus our 50% ownership of Adira Geo Global Ltd. which holds a 30% participating interest.Adira Geo Global has been designated as Operator (we currently hold 40% of Adira Geo Global and are awaiting the transfer of an additional 10% shareholding).The remaining balance is held as to Adira Technologies Ltd. (23.25%), Brownstone Venture Inc. (6.75%) and Pinetree Capital Ltd. (10%). The license provides that exploration activities are to be conducted as follows: Nov 1, 2010 Submit summary report of seismic and geological data Nov 1, 2010 Sign 3D seismic acquisition contract Feb 1, 2011 Commence 3D seismic acquisition survey May 1, 2011 Complete acquisition and processing of 3D seismic survey and submit preliminary report July 1, 2011 Complete 3D seismic interpretation and submit report Sept 1, 2011 Preparation of geological prospect for drilling Oct 1, 2011 Sign contract with drilling contractor Feb 1, 2012 Commencement of drilling Oct 1, 2012 Submit drilling summary report Our Contracts in Colombia Our Putumayo Basin Agreements PUT 6 and PUT 7 Licenses On September 14, 2010 we entered into a Memorandum of Understanding with Petro Caribbean Resources Ltd. relating to oil and natural gas exploration and development activities in Colombia, subject to execution by Petro Caribbean Resources Ltd. of definitive agreements with the Colombian National Agency of Hydrocarbons.The exploration activities are to be conducted on two onshore exploration blocks located in the Putumayo basin in southwest Colombia known as the Putumayo 6 (PUT 6) and Putumayo 7 (PUT 7) licenses.The PUT 6 license covers an area of approximately 574 square kilometers (141,838 acres) and the PUT 7 license covers an area of approximately 167 square kilometers (41,267 acres).Subject to the execution of a Joint Operating Agreement, we will be carried for a 10% participating interest in both licenses through the minimum and additional work programs as bid in return for us providing to Petro Caribbean Resources Ltd. technical assistance through the exploration phase. Page 10 TOC Our Oil and Gas Exploration and Drilling Activities As at December 31, 2010, we have participated since inception through joint ventures in the drilling of ninety-nine wells.Further, we acquired three wells originally drilled by ONGC in the Tarapur Block.Of the total ninety-nine wells drilled, sixteen have been drilled in the Krishna Godavari Basin within the KG Offshore Block, eighty-one have been drilled in the Cambay Basin and two have been drilled in the Bikaner-Nagaur Basin.A total of forty-three wells have been abandoned or will be abandoned because of the absence of economic quantities of hydrocarbons or because the well characteristics would make the production of hydrocarbons problematic and non-commercial. Field development plans have been filed by GSPC with the Government of India and Director General of Hydrocarbons for a portion of the KG Offshore Block and the Tarapur Block under the provisions of the PSC.The Government of India has provided approval for these plans subject to certain terms and conditions. While we have discoveries in the Ankleshwar Block, the Mehsana Block and the Sanand/Miroli Block along with additional discoveries in the Tarapur Block and the KG Offshore Block, field development plans have not yet been submitted on those blocks for those specific discoveries. Our Krishna Godavari Basin Activities KG Offshore Activities Deen Dayal West Field Development Plan A Field Development Plan has been approved as follows: · Includes fifteen wells; four existing wells (KG#8, KG#15, KG#17 and KG#28) and eleven new development wells including three slant wells and eight multilateral wells to be drilled. · Production facilities to be constructed include: o Two offshore platforms (one well head and one central processing facility); o 20 kilometer long pipeline of 24 inch diameter pipe extending to a landfall point; and o One onshore gas terminal to include a gas sweetening unit, gas dehydration unit, dew point depression unit, condensate stabilization unit, sulphur recovery unit and a captive power unit. · Delivery point for gas will be the outlet flange of a delivery facility to be located at the onshore terminal near Yanam, Kakinada, Andhra Pradesh. · First gas production to commence December 2011 (subsequent to approval, amended to April 2013 or later). · GSPC as operator is expected to apply for a 17 square kilometer mining lease to cover this area. GSPC estimated in the Field Development Plan that on a preliminary basis, gross costs for the production facilities will be approximately US$941 million and US$860 million for future development drilling costs. GSPC is currently in the process of commissioning an offshore platform and jack-up drilling rig to commence the drilling of the new development wells. KG Onshore Activities During the first half of 2010, OIL as operator of the KG Onshore Block commenced a 3D seismic acquisition program. The acquisition program is planned to acquire approximately 400 square kilometers of data out of an area of approximately 548 square kilometers as a result of seismic acquisition restrictions in the reserve forest. As at December 31, 2010 approximately 141.4 square kilometers of 3D seismic data had been acquired. It is anticipated that the seismic acquisition and part of the processing will be completed on or before September 30, 2011. Three priority locations as proposed have been reviewed and agreed to by the Operating Committee.All of these locations have multiple prospects in both the shallower (Eocene – Miocene) and deeper (Cretaceous – Jurassic) zones. In February 2011, a contract was awarded to RPS Energy, Canada (RPS) to provide the well engineering and wellsite supervision work associated with the planned drilling campaign on the KG Onshore Block in an effort to commence drilling 12 exploration wells to various depths between 2,000-5,000 meters before the end of 2011. Our Cambay Basin Exploration Activities Tarapur Block Tarapur 1 Discovery Area Currently there is an approved field development plan which covers an area of approximately 2.14 square kilometers within the Tarapur 1 Discovery Area of approximately 9.7 square kilometers, and includes three existing discovery wells (Tarapur 1, Tarapur P and Tarapur 5) and three development wells (TD-1, TD-2 and TD-3). All six wells are tied into the oil tank storage facilities by way of a gathering system and are on production.Throughout 2009, associated natural gas was being produced and flared off. GSPC as operator built a small gas line in order to collect and sell this gas. Effective January 2010, this associated natural gas is being sold into the local market. There are ten additional wells in the Tarapur 1 Discovery Area which are drilled, tested and awaiting tie-in to the oil tank storage facilities. Further, there is one gas well (Tarapur G), whose declaration of commerciality has been reviewed and declared as a commercial discovery.Production from Tarapur G will commence upon approval of a field development plan. GSPC is currently in the process of preparing and filing the necessary declarations of commerciality and/or field development plans pursuant to the provisions of the PSC to bring these additional discoveries onto production. Page 11 TOC Sanand/Miroli Block In an Operating Committee Meeting held in December 2010, it was agreed that the consortium would apply for a Petroleum Mining Lease to cover three geometrical shapes surrounding the discoveries SE-8 (11.2 square kilometers), SE-4 cluster (18.2 square kilometers) and M1M6 (10.4 square kilometers).GSPC is currently in the process of preparing and filing the necessary declarations of commerciality and field development plans pursuant to the provisions of the PSC in order to put these wells on production. Ankleshwar Block During 2010, GSPC as operator drilled the remaining three exploratory wells (ANK-39S, ANK-40S and ANK-41S) to complete the Phase I Minimum Work commitment.The consortium elected not to proceed to Phase II but rather develop the existing discoveries. Pursuant to the Operating Committee Resolution of December 7, 2010, the consortium elected to retain a 172 square kilometer area around the two discoveries ANK-21 and ANK-40S.Recently, a gas discovery (ANK-21S) has been notified within this 172 square kilometer area.GSPC is currently in the process of preparing and filing the necessary declarations of commerciality and field development plans pursuant to the provisions of the PSC in order to put these wells on production. Mehsana Block On February 8, 2010 the Directorate General of Hydrocarbons approved the extension of the Phase I minimum work program to July 13, 2010.This extension allowed the consortium time to complete a four well testing and stimulation program in order to complete the appraisal of the block, the results of which are not yet known.After completion of the test results, all areas not defined as a Commercial Discovery will be relinquished under the terms of the PSC.The consortium has elected not to proceed to Phase II of the work program. Our Deccan Syneclise Basin Exploration Activities DS 03 Block On February 6, 2010 we applied for a six month extension of Phase I to September 3, 2010 in order to complete a 12,000 line kilometer aeromagnetic survey.The extension has been granted and we have further elected to proceed into Phase II of the exploratory work program.The Management Committee, pursuant to the PSC, approved a relinquishment of 789.25 square kilometers, or 25% of the original contract area of 3,155 square kilometers at the beginning of the second extension of Phase I.Our commitment to the end of Phase II is now to complete this survey (currently awaiting approval from the Government of India), complete a 500 line kilometers 2D seismic survey and drill one exploratory well to a depth of approximately 1,500 meters. DS 04 Block It is our intention as operator of this block to drill two core holes to a depth of 500 meters and complete a 500 line kilometer 2D seismic survey by March 2012. Our Bikaner-Nagaur Basin Exploration Activities RJ20 and RJ21 Blocks The consortium completed the acquisition, processing and interpretation of a 3D seismic program of approximately 1,393 square kilometers.On April 21, 2010, the first well on the Rajasthan blocks, the Rachan-1 well, commenced drilling on the RJ 21 Block.Oil India Limited as operator has completed drilling to a total depth of 1,550 meters and the well has been suspended awaiting further testing.The Madasar-1 well, commenced drilling on August 6, 2010 and has been drilled to a depth of 1,402 meters.Test results were not positive and as a result, the well was plugged and abandoned in November 2010.The Madasar-1 well is the second of twenty exploration wells to be drilled over the two blocks. Our Israel Exploration Activities Sara and Myra On October 6, 2010 we commenced exploration activities in Israel by entering into a Joint Operating Agreement with a consortium involved in two existing oil and gas licenses in deep water off the coast of Israel.We became the operator of both the Sara and Myra licences which commenced with the processing and interpretation of 1,360 square kilometers of previously acquired 3D seismic data with the intention to commence drilling on one of these licenses before the end of the 2011 year. Samuel On August 1, 2010 we were granted a license from the state of Israel covering the Samuel license.We became the co-operator of this license through our partnership with Adira Energy through a commonly owned Israeli company, Adira Geo Global Ltd. No significant exploration activities were carried out on this license in 2010. Page 12 TOC Our Colombia Exploration Activities PUT 6 and PUT 7 On September 14, 2010 we entered into a Memorandum of Understanding with Petro Caribbean Resources Ltd. relating to oil and natural gas exploration and development activities in Colombia, subject to execution by Petro Caribbean Resources Ltd. of definitive agreements with the Colombian National Agency of Hydrocarbons.Subject to the execution of a Joint Operating Agreement, we will be carried for a 10% participating interest in both the PUT 6 and PUT 7 licenses through the minimum and additional work programs as bid in return for us providing to Petro Caribbean Resources Ltd. technical assistance through the exploration phase.No significant exploration activities were carried out on these licenses in 2010. Our 2011 Anticipated Oil and Gas Activities We expect our exploration and development activities pursuant to our PSCs in India will continue through 2011 in accordance with the terms of those agreements.During 2011 and up to March 31, 2012, based on current budgets, we anticipate drilling seven exploratory wells; two core wells; acquiring, processing and interpreting 2,480 line kilometers of2D seismic data ; and acquiring, processing and interpreting 350 square kilometers of 3D seismic data as well as processing and interpreting an additional 400 square kilometers of 3D seismic data.We further expect to tie-in additional oil wells in Tarapur along with the construction of a gas pipeline for the Tarapur G gas discovery and to continue with the construction of the gas gathering and production facilities together with further development drilling on the KG Offshore Block in which we have a carried interest.Additional expenditures may be incurred in connection with additional exploratory, appraisal and development wells we may participate in.If the Government of India approves the increase to our participating interest in the KG Onshore Block to 20%, our obligations to fund the 3D seismic acquisition and the exploratory drilling on the block will increase. We expect our exploration activities pursuant to our other licenses in Israel will continue through 2011 in accordance with the terms of those agreements.During 2011, we expect to complete the acquisition, processing and interpretation of 43 square kilometers of 3D seismic data in our Samuel license as well as complete the processing and interpretation of 1, 360 square kilometers of 3D seismic data covering our Sara and Myra licenses and also commence drilling our first deepwater exploration well before the end of the year. We may during 2011 seek to participate in joint ventures bidding for the acquisition of oil and gas interests in India and other countries.As of March 30, 2011 we have no specific plans regarding such activities and have not entered into any binding agreements with respect to such activities.We expect that our interest in any such ventures would involve a minority participating interest in the venture.In addition, although there are no present plans to do so, as opportunities arise we may seek to acquire minority participating interests in exploration blocks where PSCs have been heretofore awarded.The acquisition of any such interests would be subject to the execution of a definitive agreement and obtaining requisite government consents and other approvals. As of March 30, 2011, the scope of any possible such activities has not been definitively established and accordingly we are unable to state the amount of any funds that will be required for these purposes. As a result, no specific plans or arrangements have been made to raise additional capital and we have not entered into any agreements in that regard. We expect that when we seek to raise additional capital it will be through the sale of equity securities, debt or other financing arrangements.We are unable to estimate the terms on which such capital will be raised, the price per share or possible number of shares involved or the terms of any agreements to raise capital under other arrangements. During the first quarter of 2010, we hired a new Senior Executive.We do not expect to have any further significant change in 2011 in our number of employees. Reserve Report As a result of the approval of the Tarapur 1 field development plan by the Management Committee in April 2009 and the completion of an independent reserve study dated January 1, 2011 by Chapman Petroleum Engineering Ltd. of Calgary, Alberta, Canada, we claim reserves in the Tarapur 1 field as at December 31, 2010 as follows: Summary of Oil and Gas Reserves as of December 31, 2010 Reserves Category Oil (MBbls) Natural Gas (MMcf) PROVED Developed 55 Undeveloped TOTAL PROVED 55 Probable Developed 53 Undeveloped Possible Developed Undeveloped Page 13 TOC Proved Reserves Proved oil and gas reserves are those quantities of oil and gas, which, by analysis of geoscience and engineering data, can be estimated with reasonable certainty to be economically producible from a given date forward from known reservoirs, and under existing economic conditions, operating methods and governmentregulations prior to the time at which contracts providing the right to operate expire, unless evidence indicates that renewal is reasonably certain, regardless of whether determinable or probabilistic methods are used for the estimates.The project to extract the hydrocarbons must have commenced or the operator must be reasonably certain that it will commence the project within a reasonable time. Probable Reserves Probable reserves are those additional reserves that are less certain to be recovered than proved reserves but which, together with proved reserves, are as likely as not to be recovered. Development and Exploration Expenditures The following table sets forth information regarding net costs, after impairment and depletion, we incurred in our development and exploration activities by basin block areas as at December 31 for each of the last three years. Millions $ $ $ Development Costs Cambay Basin Blocks - Exploration Costs India Krishna Godavari Basin Blocks Cambay Basin Blocks Deccan Syneclise Basin Blocks Bikaner-Nagaur Basin Blocks Colombia Israel Total As at December 31, 2010 GSPC incurred costs of approximately $189 million (December 31, 2009 - approximately $150 million) for exploration activities on the KG Offshore Block attributable to us under our Carried Interest Agreement with GSPC (of which 50% is for the account of Roy Group (Mauritius) Inc.).We will not realize cash flow from the KG Offshore Block until such time as the expenditures attributed to us (including those expenditures made for the account of Roy Group (Mauritius) Inc.) under the Carried Interest Agreement have been recovered by GSPC from future production revenue.Under the terms of the Carried Interest Agreement, all of our proportionate share of capital costs for exploration and development activities must be repaid to GSPC without interest over the projected production life or ten years, whichever is less.However, we are presently involved in a dispute with GSPC:see “Item 1 - Business - Our Production Sharing Contracts in India – Our Krishna Godavari Basin Agreements - KG Offshore Block PSC - Carried Interest Agreement Dispute”. The following table presents the amount of suspended exploratory drilling costs relating to continuing operations at December 31 for each of the last three years, and changes in those amounts during the years then ended and prior. Millions $
